 


114 HRES 685 IH: Recognizing Linemen, the profession of Linemen, and the contributions of these brave men and women to protect public safety, and expressing support of designation of April 18, 2016, as National Lineman Appreciation Day.
U.S. House of Representatives
2016-04-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
114th CONGRESS
2d Session
H. RES. 685 
IN THE HOUSE OF REPRESENTATIVES 
 
April 15, 2016 
Mr. Tom Price of Georgia submitted the following resolution; which was referred to the Committee on Energy and Commerce
 
RESOLUTION 
Recognizing Linemen, the profession of Linemen, and the contributions of these brave men and women to protect public safety, and expressing support of designation of April 18, 2016, as National Lineman Appreciation Day. 


Whereas the profession of Lineman is steeped in personal, family, and professional tradition; Whereas Linemen are often first responders during storms and other catastrophic events where these brave men and women work to make the scene safe for the other public safety heroes;
Whereas Linemen work with thousands of volts of electricity high atop power lines 24 hours a day, 365 days a year, to keep electricity flowing; Whereas Linemen must often work under dangerous conditions far from their families to construct and maintain the Nation’s energy infrastructure;
Whereas Linemen put their lives on the line every day with little recognition or appreciation from the community regarding the danger of their work; and Whereas April 18, 2015, would be an appropriate date to designate as National Lineman’s Appreciation Day: Now, therefore, be it 
 
That the House of Representatives— (1)recognizes the efforts of Linemen in keeping the power on and protecting public safety; and 
(2)supports the designation of National Lineman Appreciation Day.  